Citation Nr: 0615265	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of hemilaminectomy and discectomy at L5-S1, 
currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972, and from March 1976 to January 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Phoenix, 
Arizona that denied an increase in a 40 percent rating for 
service-connected residuals of hemilaminectomy and discectomy 
at L5-S1.  A personal hearing was held at the RO before the 
undersigned Acting Veterans Law Judge (i.e., a Travel Board 
hearing) in June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

At the June 2004 Travel Board hearing, the veteran submitted 
additional pertinent records directly to the Board; these 
records were not considered by the RO, and RO consideration 
of the evidence was not waived.  Consequently, the case must 
be returned to the RO for its review of this evidence and 
inclusion of the evidence in a supplemental statement of the 
case.  38 C.F.R. §§ 19.37, 20.1304 (2005).  

Also at the June 2004 hearing, the veteran testified that he 
was receiving VA medical treatment for his service-connected 
low back disability.  Ongoing medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

The veteran last underwent a VA compensation examination for 
his service-connected low back disability in August 2003, and 
he contends that this disability has worsened.  Consequently, 
it is the judgment of the Board that another compensation 
examination is warranted.  38 U.S.C.A. § 5103A(d) (West 
2002); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that the rating criteria pertaining to 
intervertebral disc syndrome changed twice (on September 23, 
2002 and on September 26, 2003) during the pendency of this 
appeal.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.  The RO properly considered all 
three versions of the rating criteria in its April 2004 
supplemental statement of the case.  In its review after 
obtaining the VA examination discussed above, all three 
versions of the rating criteria (i.e., Diagnostic Code 5293 
as in effect both before and after September 23, 2002, and 
Diagnostic Code 5243 as in effect on September 26, 2003) 
should be considered.  The RO should also consider DeLuca v. 
Brown, 8 Vet. App. 202 (1995), as well as 38 C.F.R. §§ 4.40, 
and 4.45.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:



1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a low back 
disability since January 2004.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.

2.  Schedule the veteran for a VA 
orthopedic examination to evaluate the 
current level of severity of the service-
connected residuals of hemilaminectomy 
and discectomy at L5-S1.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report 
should reflect that this was done. 

The examination report should include the 
following:

a.  In addition to X-rays, any other 
tests deemed necessary should be 
performed.  Range of motion studies 
should be performed.  The examiner should 
identify and assess any objective 
evidence of pain.

b.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

c.  In the examination report, the 
examiner should indicate the frequency of 
incapacitating episodes (if any) due to 
intervertebral disc syndrome during the 
past year.

3.  In the event that the veteran does 
not report for a scheduled VA 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the veteran's last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Then re-adjudicate the claim on 
appeal, with consideration of the new and 
old rating criteria of Diagnostic Codes 
5293 and 5243.  All additional evidence 
received since the April 2004 
supplemental statement of the case should 
be considered.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

